' ::;,.


 AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                      1
                                                                                                                                          Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                               {For Offenses Committed On or After November 1, 1987)


                        Diego Rivera-Morales                                      Case Number: 3: l 9-mj-21769

                                                                                  Danielle Renee Peay
                                                                                  Defendant's Attorney


  REGISTRATION NO. 48766198
  THE DEFENDANT:
   1:81 pleaded guilty to count( s) 1 of Complaint
                                            ~~~--"-~~~~~~~~~~~~~~~~~~~~~~~

    D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                   Natu re of Offense                                                              Connt Number(s)
  8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

    D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




    D Count(s)                                                                     dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                ~     TIME SERVED                             D                                         days

     1:81 Assessment: $I 0 WAIVED  1:81 Fine: WAIVED
     1:81 Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                                                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesda~ril
                                                                                   30, 2019
                                            r----------D:::..::at.:.;e ofl_!llposition of Sentence


  Received -/ - / _1
                                  -         I
                                                          FILED
                                                                              HO)'!ORABI!E ROBERT N. BLOCK
                                                          APR 3 0 2019        UNfrTED STATES MAGISTRATE ruDGE
                                               CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                            BY                       DEPUTY
   Clerk's Office Copy                                                    -                                                    3:19-mj-21769
